Citation Nr: 0629653	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  02-02 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his case manager


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 to September 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2004 and June 2001 rating decisions 
of the Togus, Maine Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue on appeal was denied in a previous January 18, 2006 
Board decision.  However, such decision has been vacated in a 
separate decision by the Board.  The instant decision is a de 
novo review of the issue on appeal.

The Board observes that a January 2006 Board decision 
remanded the issue of entitlement to service connection for 
PTSD for issuance of a Statement of the Case (SOC).  Such SOC 
was sent in February 2006.  However, the record does not 
demonstrate that the veteran submitted a timely Substantive 
Appeal in response to the SOC, as recognized by the RO in 
documents of record.  However, the Board, after a review of 
the record, finds that the veteran's claim for service 
connection for PTSD is inextricably intertwined with, and 
part and parcel of, the veteran's claim of entitlement to 
service connection for an acquired psychiatric disability.  
Therefore, inasmuch as the record reflects that the veteran 
has perfected an appeal with respect to the issue of 
entitlement to service connection for an acquired psychiatric 
disability, the Board will also assume jurisdiction of the 
veteran's claim for entitlement to service connection for 
PTSD as part and parcel thereof.  The Board notes that it is 
the final arbiter of appellate jurisdiction.  38 C.F.R. 
§ 20.101(d)(2005).  Therefore, the Board finds that the issue 
available for appellate jurisdiction has been recharacterized 
as that which is found on the coversheet of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the duty to assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c)(d) (2005).  Such assistance 
includes making as many requests as necessary to obtain 
relevant records (including service medical records) from a 
Federal department or agency until VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A (c) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2005).  Such assistance shall 
also include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

The veteran asserts that service connection is warranted for 
a pyschiatric disability, to include PTSD.  The record 
demonstrates that the veteran has been diagnosed with 
psychiatric disability that has been alternatively diagnosed 
as depression, borderline personality disorder, mood 
disorder, bipolar disorder, and PTSD.  The record 
demonstrates that prior to entering service, the veteran, who 
witnessed his sister commit suicide, experienced emotional 
problems and it was recommended that he receive extensive 
psychotherapy.  However, the record does not contain clinical 
records of any psychiatric treatment prior to service, nor 
demonstrate that the veteran was ever formally diagnosed with 
any type of pyschiatric condition.  The veteran's service 
medical records demonstrate that shortly after entering into 
service the veteran was refereed to the Recruit Evaluation 
Unit.  On examination, an examiner reported the veteran was 
found to be mildly dysphoric, immature, excitable, over-
reactive, dependent, and occasionally histronic, with a 
limited tolerance for stress.  The examiner further noted 
that psychodiagnostic evaluation reflected "a pattern of 
behavior consistent with an emotional instability reaction in 
an hysterical personality."  However, the examiner stated 
that there was "no evidence of current, overt psychosis, 
major affective disorder, suicidal ideation or organic brain 
dysfunction."  The examiner further indicated that the 
veteran's behavior was so severe in nature that it was 
unlikely that he could successfully adapt to training or the 
military.

In terms of the etiology of current psychiatric disability, 
the veteran asserts that while in boot camp his commanding 
officer demeaned him by frequently yelling at him and 
slapping him.  As such, the Board finds that the appeal may 
also be construed to include service connection for PTSD due 
to personal assault.  However, the record does not reflect 
that the veteran's claim has been developed or adjudicated 
under the provisions of 38 C.F.R. § 3.304(f)(3) (2005)(for 
PTSD claims based on in-service personal assaults).  
Therefore, the Board concludes, that it must be determined 
whether the alleged assault in service, is verified by the 
record.  The Board also notes that the record does not 
reflect that the veteran has been provided a stressor 
development letter or notice of the alternate sources of 
evidence that may be utilized for verification of personal 
assaults, as contained in 38 C.F.R. § 3.304 (f)(3) (2005), as 
required by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

The record does not reflect that the RO has obtained any of 
the veteran's service personnel records.  Therefore, the 
Board concludes that the RO must make efforts to locate the 
veteran's service personnel records and any service medical 
records not already contained in the claims file.

In light of the various psychiatric diagnoses of record, the 
Board also finds that a new VA examination and clinical 
opinion is warranted to determine the nature and etiology of 
the veteran's psychiatric disabilities, to include PTSD.

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  Issue a VCAA notice letter as to the 
issue that is the subject of this remand, 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2005), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006), and any 
other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed of all 
information and evidence needed to 
substantiate and complete the claim, 
which information and evidence, if any, 
that he is to provide and which 
information and evidence, if any, VA will 
attempt to obtain.  VA must also request 
that the claimant provide any evidence in 
his possession that pertains to the 
claims.  The veteran must be apprised 
that a disability rating and an effective 
date for the award of benefits will be 
assigned if service connection is 
awarded.

Advise the veteran that, based on the 
available information, his claim for 
service connection for an acquired 
psychiatric disorder may be construed to 
include PTSD, due to personal assault.  
The RO must advise the veteran of 
alternate sources of evidence for 
verification of personal assaults, as 
contained in 38 C.F.R. § 3.304(f)(3) 
(2004) and the VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part III, Par. 5.14d.  

2.  The veteran's military personnel 
records should be located and associated 
with the claims file.  If after an 
exhaustive search, it is determined that 
the records have been lost, document this 
fact in the record and note all attempts 
that were made to locate them.

3.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his pyschiatric disability 
prior to service, and since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the AMC should seek 
to obtain copies of all treatment 
records referred to by the veteran, not 
already of record.

4.  Thereafter, undertake all necessary 
development to verify the alleged in-
service stressor.

5.  The veteran should be scheduled for a 
complete and thorough VA examination by a 
psychiatrist to determine the nature and 
etiology of all current psychiatric 
disability.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior, and pursuant, to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  

If, after the foregoing development has 
been accomplished, the RO has deemed the 
veteran's reported stressor to have been 
verified, the psychiatrist must express 
an opinion as to whether the veteran 
meets the criteria for PTSD contained in 
DSM- IV, and if he meets such criteria, 
whether PTSD can be related to the 
stressor reported by the veteran and 
deemed by VA as having occurred during 
the veteran's active service.

If any psychiatric disorder other than 
PTSD is diagnosed, the examiner must be 
requested to opine as to whether such 
psychiatric disorder(s) has been 
clinically established to have pre-
existed service, whether any such 
psychiatric disability is/are 
etiologically related to, or was 
chronically aggravated by, service on 
any basis.

All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


